DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, page 6, filed 6/8/2022 with respect to the Objection of the Drawings have been fully considered and are persuasive. Therefore, the objection has been withdrawn. However, upon further consideration, a new ground(s) of objection is made in view of Figures 3-4 and 7-9.
Regarding the drawing’s objection, the applicant respectfully submits that the "bridge arm midpoint" is certainly shown in FIG. 6. Referring to the description of FIG.6 in the specification as originally filed (see paragraphs [0052]-[0053]), FIG. 6 is a schematic diagram of a position of a signal source in an insulation monitoring device applied to a power system. As illustrated in FIG. 6, the circuit nodes shown as (1), (2), and (3) may be used as signal sources. Specifically, the node 0  is a "bridge arm midpoint" and node (2) or (3) represents a node on a positive or negative direct current bus. Combined with FIG. 6 and its description, it is easy for the person skilled in the art to understand the possible positions of a signal source in an insulation monitoring device of the present application, thus it is submitted that the objection of drawings should be withdrawn.
The examiner finds the applicant’s argument to be sufficient, and thus the objection of the drawings is hereby withdrawn by the examiner, however the applicant’s amendment has brought new rationale for an objection to the drawings. Please see below. 
Applicant’s arguments, see page 7, filed 6/8/2022, with respect to Claim 3 have been fully considered and are persuasive.  The 35 U.S.C. 112(a) of Claim 3 has been withdrawn. 
As for claim 3, referring to the description of FIG.6 in the specification as originally filed (see paragraphs [0052]-[0053]), FIG. 6 is a schematic diagram of a position of a signal source in an insulation monitoring device applied to a power system. As illustrated in FIG. 6, the circuit nodes shown as 0, @, and @  may be used as signal sources. Specifically, the node 0  refers to a "bridge arm midpoint" and node (  or @  represents a node on a positive or negative direct current bus. Thus it is respectfully submitted that by referring to FIG. 6 and the description of FIG.6 on paragraphs [0052]-[0053], the person skilled in the art is able to understand what the feature "a bridge arm midpoint" refers to and where the "bridge arm midpoint" locates, and thus the objection of claim 3 should be withdrawn.
The examiner finds the applicant’s argument to be sufficient, and thus the 35 U.S.C. 112(a) rejection of Claim 3 is hereby withdrawn by the examiner.
Applicant’s arguments, see page 7, filed 6/8/2022, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) of Claim 1 has been withdrawn. 
As for claim 1, the limitation "the insulation component at least partially wraps around the power electronic converter module" is amended as "the insulation component wraps around one or more components in the power electronic converter module", according to the description on paragraph [0034] in the specification as originally filed. Thus, it is submitted that the amended claim 1 is clear now and the rejection should be withdrawn.
The examiner finds the applicant’s argument to be sufficient, and thus the 35 U.S.C. 112(b) rejection of Claim 1 is hereby withdrawn by the examiner.
Applicant’s arguments, see pages 7-11, filed 6/8/2022, with respect to Claims 1, 3-6, and 17 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) of Claim 1 has been withdrawn. 
The applicant respectfully submits that Tsai does not disclose or suggest the following features in the currently amended claim 1: a) the insulation component wraps around one or more components in the power electronic converter module; b) the impedance module is connected between the signal source and the insulation component. 
7Patent Application No. 16/930,329Reply to Non-Final Office ActionAs for feature a), from the above, it can be known that Tsai does not directly and unambiguously disclose an insulation component, let alone to disclose where the insulation component locates and the how the insulation component arranges. Even as the office action points out that an insulation is considered to insulate the power electronic converting device, which is inferred from the description "a foreign object 400 causes an insulation failure of the power converting device 100" recorded in Tsai, there is no sufficient evidence to prove that the insulation component wraps around one or more components in the power electronic converter module. 
This argument and the related amendment is considered persuasive by examiner.
As for the technical feature b), the office action points out that the item 164 (i.e., voltage detecting unit) in FIG.2 of Tsai is equivalent to the impedance module of claim 1 of the present application and is considered to be connected between the power/signal source and the insulation of the power converting device. However, on one hand, it is worth noting that the voltage detecting unit 164 of Tsai is connected in parallel with the detecting resistor Rd 8 Patent Application No. 16/930,329Reply to Non-Final Office Actionand is configured to detect the cross voltage Vd of the detecting resistor Rd. The person skilled in the art will know that the function of the voltage detecting unit 164 is totally different from that of an impedance module normally understood. 
This argument is not considered persuasive because while the examiner notes the error in labeling the insulation module as item 164 of Tsai, the insulation module is in fact the processing unit (162) as Tsai teaches “the processing unit 162 may calculate the insulation impedance value according to the first voltage value and the second voltage value obtained (from the voltage detecting unit 164).” in col. 5, lines 6-8. Therefore the claimed impedance module is considered taught by Tsai. 
On the other hand, from the specification of Tsai, it is merely known by us that the voltage detecting unit 164 is connected in parallel with the detecting resistor Rd and is used for detecting the cross voltage Vd of the detecting resistor Rd. As mentioned above, even the office action believes that an insulation is considered to insulate the power electronic converting device, the position of the insulation is still not specifically shown or described in Tsai, thus it is unable to infer the connection relationship between the voltage detecting unit 164 and the insulation. To say the least, even it is believed that the position of a foreign object 400 in FIG.2 of Tsai is where the insulation locates, item 164 is still not connected between the signal source and the insulation. Therefore, at least for the reasons mentioned above, Tsai also does not disclose that the impedance module is connected between the signal source and the insulation component. 
This argument and the related amendment is considered persuasive by examiner. The examiner has found cause to withdrawn the previous prior art rejection in view of Tsai based on the arguments viewed in whole.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the insulation component wraps around one or more components in the power electronic converter module” must be shown or the feature(s) canceled from the claim(s).  Figures 3 and 4 show insulation component (310) surrounding the power electronic converter module (210) but fail to show the insulation component wrapping around one of more components in the power electronic converter module. Figures 7-8 show insulation components (311-313) surrounding the power electronic converter module (210) and support portions (710/810) but fail to show the insulation component wrapping around one of more components in the power electronic converter module.  Figure 9 shows an insulation layer (910) separate from insulation components (311-313) that surrounds the power electronic converter module (210) but fails to show the insulation components wrapping around one of more components in the power electronic converter module.  The applicant’s arguments and amendments were specifically provided to distinguish that Tsai does not directly and unambiguously disclose an insulation component, let alone to disclose where the insulation component locates and the how the insulation component arranges, that is why the “in” of the limitation is highlight for emphasis in the above drawing analysis with respect to the claimed subject matter. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the insulation component wraps around one or more components in the power electronic converter module” and while paragraph 0034 recites this limitation, the limitation is not further described to disclose which components of the power electronic converter module the insulation components wraps around, paragraph 0041 discloses “Taking the power system shown in FIG. 1 or FIG. 2 as an example, when a plurality of power electronic converter modules in the power system need to be monitored, the plurality of insulation components wrap, respectively, around respective power electronic converter modules that need to be monitored.” In addition, none of the drawings disclose the insulation components wrapping around components inside the power electronic converter module, therefore Claim 1 fails to comply with the written description requirement as Claim 1 contains subject matter which was not described in the specification.
Claims 2-17 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-17 are too rejected in view of said dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the insulation component wraps around one or more components in the power electronic converter module” and while paragraph 0034 recites this limitation, the limitation is not further described to disclose which components of the power electronic converter module the insulation components wraps around, paragraph 0041 discloses “Taking the power system shown in FIG. 1 or FIG. 2 as an example, when a plurality of power electronic converter modules in the power system need to be monitored, the plurality of insulation components wrap, respectively, around respective power electronic converter modules that need to be monitored.” In addition, none of the drawings disclose the insulation components wrapping around components inside the power electronic converter module, therefore the metes and bounds of the limitation are not clear as the drawings and specification conflict with the claimed subject matter. Thus, Claim 1 is considered to be indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 2-17 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-17 are too rejected in view of said dependency.
Allowable Subject Matter
Examiner’s Note: No Prior Art rejections are being provided at this time, however the claims are not considered as allowed in view of the 35 U.S.C. 112(a) rejection brought forth in this office action. 
With respect to Claim 1, Tsai (US 9,906,134 B1), discloses an insulation monitoring device [item 160, figures 1-2] applied to a power system [see figure 1], wherein, the power system [see figure 1] comprises at least one power electronic converter module [item 100, figure 1], and the insulation monitoring device [item 160, figures 1-2] comprises an insulation component (Tsai teaches “when a foreign object (400) causes an insulation failure of the power converting device…” – col. 4, lines 50-52 – therefore an insulation component is considered as taught inherent to the disclosed power converting device), a signal source [item 220/Vin1, figures 1-2], an impedance module [item 162, figure 2], and a monitoring module [item 162, figure 2]; 
	the signal source [item 220/Vin1, figures 1-2] is electrically coupled to a circuit node [see figure 1 and 2] in the power electronic converter module [item 100, figures 1-2]; and
	the monitoring module [item 162, figure 2] is configured to monitor an insulation resistance value [S850, figure 8; S855, figure 9; col. 4, lines 48-58; col. 5, lines 6-8] of the insulation component (the insulation relative to the power converting device – “… an insulation failure of the power converting device…” – col. 4, lines 50-52).
Tsai does not explicitly disclose wherein the insulation component wraps around one or more components in the power electronic converter module; or disclose wherein the impedance module is connected between the signal source and the insulation component.
However, Escamilla (US 2013/0094151 A1), does disclose a power converter (see claim 1 and 12) provided with an insulation component (electrical insulative casing – Claim 1 and 12) that wraps around one or more components in the power converter (see claim 1 and 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the insulation monitoring device as taught by Tsai to include the insulation component wrapping around one or more components in the power converter as taught by Escamilla for the advantageous purpose of electrically insulating, protecting, or dissipating heat from electrical components of the power converter as taught by Escamilla in paragraph 0024.
However, the combination of Tsai and Escamilla fails to teach that the impedance module is connected between the signal source and the insulation component. Such combination would teach the insulation component surrounding the power converter (100) and thus connected to the signal source (220) and would imply that the insulation component is connected to the signal source without the impedance module connected between the two. The other references cited on PTO-892 form fail to provide motivation or obviousness as to why one of ordinary skill in the art would connect the impedance module between the signal source and the insulation component.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to insulation monitoring devices used in conjunction with a power system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858